IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                    NOS. WR-82,115-01 & -02


                      EX PARTE ALLEN CHASE WATSON, Applicant


            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
    CAUSE NOS. W-64359-01-C & W-64360-01-C IN THE 251ST DISTRICT COURT
                          FROM POTTER COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of possession with intent to deliver a controlled substance and sentenced to fifteen years’

imprisonment on each count. He did not appeal his convictions.

       Applicant contends that trial counsel rendered ineffective assistance and that the prosecutor

said he would bring federal charges if Applicant refused the State’s plea offers.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                       2

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s ineffective assistance of counsel claims. The trial

court shall also order the prosecutor to respond to Applicant’s claim that the prosecutor said he

would bring federal charges. The trial court may use any means set out in TEX . CODE CRIM . PROC.

art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel

was deficient and Applicant was prejudiced. Hill v. Lockhart, 474 U.S. 52 (1985). The trial court

shall also determine whether the prosecutor said he would bring federal charges if Applicant refused

the State’s plea offers. Finally, the trial court shall order the District Clerk to forward copies of the

reporter’s record of the plea hearings, if it exists, to this Court. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claims for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.
                          3

Filed: October 22, 2014
Do not publish